DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0072477 A1) in view of Takata (US 9,154,113 B2) and Daimon (US 2017/0077902 A1); (Takata and Daimon English versions of Applicants prior art WO2011161987 A1 and WO2015182521 A1 respectively).
1.  Inoue et al. teaches an acoustic wave filter device comprising: at least one series arm resonator (S1, S2) provided in a series arm connecting an input end (Tin) and an output end (Tout)(Fig. 6); a parallel arm resonator (P1, P2) provided in at least one parallel arm connecting the series arm and a ground potential (ground shown); and a longitudinally coupled resonator acoustic wave filter provided in the series arm (12 - Fig. 6, Fig. 10A; analogous to Applicants 12 in Fig. 1); wherein the at least one series arm resonator, the parallel arm resonator, and the longitudinally coupled resonator acoustic wave filter are at least one of the interdigital transducer electrodes of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction (interdigitated electrodes Fig. 8A); and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion (apodize - 0092); but is silent where the interdigital transducer electrode of the at least one series arm resonator is an apodized interdigital transducer electrode subjected to apodization weighting; the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region; the central region and the low acoustic velocity regions are provided at both outer side portions of the central region in a direction orthogonal or substantially orthogonal to an acoustic wave propagation direction; an acoustic velocity of an acoustic wave in the low acoustic velocity region is lower than an acoustic velocity of an acoustic wave in the central region; the high acoustic velocity region is provided at an outer side portion of each of the low acoustic velocity regions in a direction orthogonal or substantially orthogonal to an acoustic wave propagation direction; and an acoustic velocity of an acoustic wave in the high acoustic velocity region is higher than an acoustic wave in the low acoustic velocity region.
Takata shows an acoustic wave filter device (Fig. 2) comprising: at least one series arm resonator (S1-S6) provided in a series arm connecting an input end and an output end (11,12); and a parallel arm resonator (P1-P3) provided in at least one parallel arm connecting the series arm and a ground potential (ground shown); the interdigital transducer electrode of the at least one series arm resonator is an apodized interdigital transducer electrode subjected to apodization weighting (col 5, lns 8-10 et al.) and at least one of the interdigital transducer electrodes of the parallel arm resonator includes an intersecting portion (P1-P3 - col. 8, lns 56-58  et al.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the interdigital transducer electrode of the at least one series arm resonator and parallel arm resonator disclosed by Inoue with an apodized interdigital transducer electrode subjected to apodization weighting disclosed by  Takata and where the interdigital transducer electrode of the parallel arm resonator includes an intersecting portion, the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region disclosed by Daimon.  Such a 
includes a central region, low acoustic velocity regions, and a high acoustic velocity region (0077);
where Tanaka teaches;
 	Preferred embodiments of the present invention provide a ladder acoustic wave filter device in 
which ripples in the pass band are suppressed, and insertion loss is small in both of the low frequency 
side portion and high frequency side portion of the pass band.

and where Daimon teaches;
[0003] The present invention relates to an elastic wave device with a structure that suppresses transverse modes by using a piston mode and to a ladder filter including the elastic wave device.

thus suggesting the obviousness of the modification.
2. The acoustic wave filter device according to claim 1, wherein each of the at least one series arm resonator includes the apodized interdigital transducer electrode (series arm apodized electrodes Fig. 3; col 1, lns 65, 66 et al. Takata).
3. The acoustic wave filter device according to claim 1, wherein the at least one series arm resonator including the apodized interdigital transducer electrode includes: first and second busbars (21a, 22a); a plurality of first electrode fingers each including one end connected to an inner end edge of the first busbar; a plurality of second electrode fingers each including one end connected to an inner end edge of the second busbar (Fig. 3 showing plural unlabeled electrodes connected to an inner edge of the first and the second busbars; corresponding to Applicants showing in Fig. 6); a plurality of first dummy electrode fingers each including one end connected to the second busbar, and a tip end facing a tip end of each of the plurality of first electrode fingers; and a plurality of second dummy electrode fingers each including one end connected to the first busbar, and a tip end facing a tip end of each of the plurality of second electrode fingers (Fig. 3 showing first and second dummy electrodes unlabeled facing opposite electrode fingers; corresponding to Applicants showing in Fig. 6); and each of the inner end edges to which the first and second electrode fingers of the first and second busbars are respectively connected includes a portion which is not parallel or substantially parallel to an acoustic wave propagation direction (Takata Fig. 3 angled busbars corresponding to Applicants showing in Fig. 6).
5. The acoustic wave filter device according to claim 1, wherein the piezoelectric substrate includes LiNbO3 (col. 5, ln 17 Takaoka). 
6. The acoustic wave filter device according to claim 1, wherein the acoustic wave filter device is a ladder filter (Takata Fig. 2, Daimon Fig. 13). 
8. A multiplexer comprising: the acoustic wave filter device according to claim 1; and a second acoustic wave filter device including a band pass filter and including one end electrically connected to the acoustic wave filter device in a common connection (Takata Fig. 1 showing a duplexer comprising a common connection of filters 2, 3 to antenna; wherein the broadest reasonable interpretation of the claim (bri), a duplexer comprises a multiplexer; and triplexer col. 4, ln 20). 
9. A composite filter device comprising: the acoustic wave filter device according to claim 1; and a plurality of filters each including one end commonly electrically connected to the acoustic wave filter device (duplexer comprising filers 2, 3 Fig. 1 Takata). 
10. The acoustic wave filter device according to claim 1, wherein the at least one series arm resonator includes two series arm resonators (Takata Fig. 2; Daimon Fig. 13). 
11. The acoustic wave filter device according to claim 1, further comprising: a second parallel arm resonator (P2, P3 Takata); wherein the at least one series arm resonator, the parallel arm resonator, and the second parallel arm resonator define a ladder filter (Takata Fig. 2, Daimon Fig. 13).
12. The acoustic wave filter device according to claim 1, wherein the interdigital transducer electrode of the parallel arm resonator is not subjected to apodization weighting (parallel arm resonator of Takata comprising normal electrodes; or by substitution of Daimon, piston mode electrodes). 
14. The acoustic wave filter device according to claim 1, wherein the at least one series arm resonator includes at least one reflector; and the at least one series arm resonator is a one port surface acoustic wave resonator (reflectors 25a, 25b Takata). 
16. The acoustic wave filter device according to claim 1, wherein reflectors are provided on both sides of 
the interdigital transducer electrode of the parallel arm resonator in the acoustic wave propagation 
direction (reflectors 25a, 25b Takata).
17. The multiplexer according to claim 8, wherein the acoustic wave filter device and the second acoustic wave filter device are provided in one chip component (Takata showing filters 2, 3 Fig. 1 where a chip is well-known and does not comprise novelty). 
18.  The acoustic wave filter device according to claim 1, wherein a Love wave is used (0078 - Inoue et al.).
19.  The acoustic wave filter device according to claim 1, wherein the interdigital transducer electrode of each of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes the intersecting portion at which the plurality of first electrode fingers and the plurality of second electrode fingers overlap each other in the acoustic wave propagation direction (interdigitated electrodes overlap).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0072477 A1), Takata (US 9,154,113 B2) and Daimon (US 2017/0077902 A1) as applied to claim 14 above, and further in view of Nakao et al. (US 7,345,400 B2).
13.  Inoue et al., Takata and Daimon teach the acoustic wave filter device according to claim 1, but are 
silent wherein a cut-angle of the piezoelectric substrate is in a range of equal to or more than about -4° and equal to or less than about +4° (0° to 160° - col. 2, ln 29 Nakao et al.). 
Nakao et al. shows an acoustic wave filter device wherein a cut-angle of the piezoelectric substrate is in a range of equal to or more than about -4° and equal to or less than about +4° (0° to 160° - col. 2, ln 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have 
modified the acoustic wave filter device disclosed by Inoue et al., Takata and Daimon wherein a cut-angle of the piezoelectric substrate is in a range of equal to or more than about -4° and equal to or less than about +4° disclosed by Nakao et al..  Such a modification would have been obvious where Inoue et al., Takata, Daimon and Nakao et al. teach surface acoustic wave devices and where Nakao et al. (col. 2, lns 31-35) teaches; 
Preferably, the piezoelectric substrate is a rotation Y-cut X-propagation LiNbO3 substrate, and the surface acoustic wave is a Love wave which generates no attenuation. Thereby, the surface acoustic wave device has a small attenuation and superior characteristics.

thus suggesting the obviousness of the modification.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0072477 A1), Takata (US 9,154,113 B2) and Daimon (US 2017/0077902 A1) as applied to claim 14 above, and further in view of Kadota (US 6,914,498 B2).
15. Inoue et al., Takata and Daimon teach the acoustic wave filter device according to claim 14, but are silent wherein the interdigital transducer electrode of the at least one series arm resonator and the at least one reflector of the at least one series arm resonator are provided on a SiO2 film that is laminated on the piezoelectric substrate. 
Kadota (Fig. 1) shows an acoustic wave filter device (col. 1, ln 10) wherein the interdigital 
transducer electrode and the at least one reflector resonator are provided on a SiO2 film that is 
laminated on the piezoelectric substrate (abstract et al.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the acoustic wave filter device disclosed by Inoue et al., Takata and Daimon wherein the interdigital transducer electrode and the at least one reflector resonator are provided on a SiO2 film that is laminated on the piezoelectric substrate disclosed by Kadota.  Such a modification would have been obvious where Inoue et al., Takata, Daimon and Kadota teach surface acoustic wave devices; all devices by the same Assignee et al.; and where Kadota (abstract) teaches; 
A surface acoustic wave device has a significantly improved frequency temperature characteristic due to the arrangement of a SiO.sub.2 film on an IDT such that cracking in the SiO.sub.2 film surface is prevented from occurring, desired characteristics are reliably achieved, the electromechanical coupling coefficients is increased, and the attenuation constant .alpha. is reduced. In the surface acoustic wave device, at least one IDT primarily including Ag is arranged on a 20.degree. to 60.degree.-rotated Y plate LiTaO.sub.3 substrate, and the SiO.sub.2 film is arranged on the LiTaO.sub.3 substrate while covering the IDT.

thus suggesting the obviousness of the modification.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
REMARKS/ARGUMENTS 

Applicant reproduces amended claim 1 and Examiners rejection contained in the office action dated August 18, 2021 (of record);

Applicants submit;
Although Applicant respectfully disagrees with the Examiner's allegations, in order to expedite prosecution of the present application and to more clearly distinguish Applicant's claimed invention over the applied prior art, Applicant has amended Claim 1 to recite the features of "the at least one series arm resonator, the parallel arm resonator, and the longitudinally coupled resonator acoustic wave filter are defined by acoustic wave resonators including a piezoelectric substrate and an interdigital transducer electrode provided on the piezoelectric substrate" and "at least one of the interdigital transducer electrodes of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction." 
With the unique combination and arrangement of features recited in Applicant's Claim 1, including the features of "the at least one series arm resonator, the parallel arm resonator, and the longitudinally coupled resonator acoustic wave filter are defined by acoustic wave resonators including a piezoelectric substrate and an interdigital transducer electrode provided on the piezoelectric substrate," "the interdigital transducer electrode of the at least one series arm resonator is an apodized interdigital transducer electrode subjected to apodization weighting," "at least one of the interdigital transducer
electrodes of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction," and "the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region," Applicant has been able to provide acoustic wave filter devices, multiplexers, and composite filter devices including the acoustic wave filter devices, in each of which deterioration in filter characteristics due to a transverse mode ripple hardly occurs (see, for example, paragraph [0005] of Applicant's specification). 
As exemplarily shown in the non-limiting preferred embodiment in Figs. 1-5 of Applicant's drawings, Applicant's Claim 1 recites the features of: 
the at least one series arm resonator (S1), the parallel arm resonator (P1), 
and the longitudinally coupled resonator acoustic wave filter (11) are defined by 
acoustic wave resonators including a piezoelectric substrate and an interdigital 
transducer electrode provided on the piezoelectric substrate; 
the interdigital transducer electrode of the at least one series arm 
resonator (S1) is an apodized interdigital transducer electrode subjected to 
apodization weighting; [and] 
at least one of the interdigital transducer electrodes of the parallel 
arm resonator (P1) and the longitudinally coupled resonator acoustic wave 
filter (11) includes an intersecting portion at which a plurality of first electrode 
fingers and a plurality of second electrode fingers overlap each other in an 
acoustic wave propagation direction; 
the intersecting portion (AO) includes a central region (A1), low 
acoustic velocity regions (A2, A3), and a high acoustic velocity region (A4, 
A5). (exemplary reference characters and bolded emphasis added) 

The combination of Inoue, Takata, and Daimon does not teach, suggest, or render obvious providing at least one series arm resonator, a parallel arm resonator, and a longitudinally coupled resonator acoustic wave filter, each being specifically configured as required by Applicant's Claim 1, for the following reasons. 
The Examiner admitted, "[Inoue et al.] is silent where the interdigital transducer electrode of the at least one series arm resonator is an apodized interdigital transducer electrode subjected to apodization weighting; the intersecting portion (of the parallel arm resonator) includes a central region, low acoustic velocity regions, and a high acoustic velocity region." Thus, Inoue clearly fails to teach or suggest the above features recited in Applicant's Claim 1. 
Further, as disclosed in paragraph [0071] of Inoue, Fig. 6 of Inoue shows "an 
example of a circuit diagram of a filter in which the ladder type acoustic wave filter and the 
longitudinal coupling type acoustic wave resonator filter are combined." Paragraphs [0073]-[0079] of 
Inoue disclose that at least one of the surface acoustic wave resonator, the love wave resonator, the boundary acoustic wave resonator, and the piezoelectric thin film resonator shown in Figs. 8A-8D, 9A-9B, and 10A-10B of Inoue is an example of a resonator that is provided as each of the alleged at least one series arm resonator S1, S2, the alleged parallel arm resonator P1, P2, and the alleged longitudinally coupled resonator acoustic wave filter 12 shown in Fig. 6 of Inoue. Thus, Inoue teaches configuring the series arm resonators, the parallel arm resonators, and the longitudinally coupled resonator acoustic wave filter 12 in the same or similar manner. 
Referring to Fig. 13 of Daimon (reproduced below), the Examiner alleged that 
Daimon teaches the features of "the interdigital transducer electrode of the parallel arm resonator includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction; the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region; ...." 

FIG. 13 
Daimon 
[AltContent: rect][AltContent: rect]
Daimon teaches providing the series arm resonators S1-S4 and the parallel arm resonators P1-P4 to include IDT electrodes that are configured such that "the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region." However, Daimon does not specifically teach or suggest configuring only the parallel arm resonators P1-P4 to include the intersecting portion of Daimon and configuring the series arm resonators S1-S4 in a different manner, such as being apodized. For example, as shown in Figs. 1-10 of Daimon, paragraphs [0018] and [0077] of Daimon broadly disclose: 
[0018] According to various preferred embodiments of the present invention, a ladder filter includes a serial arm resonator and a parallel arm resonator. At least one resonator included in the serial arm resonator and the parallel arm resonator is the elastic wave device according to various preferred embodiments of the present invention. 
[0077] Elastic wave devices according to various preferred embodiments of the present invention are able to be used in various elastic wave resonators and various elastic wave filters. For example, elastic wave devices according to various preferred embodiments of the present invention can be appropriately used as at least one of serial arm resonators S1 to S4 and parallel arm resonators P1 to P4 of a ladder filter 101 illustrated in FIG. 13. Thus, the filter characteristics are significantly improved. 

As shown in Fig. 3 of Takata (reproduced below), Takata teaches providing only the series arm resonators with apodized interdigital transducer electrodes. However, as shown in Fig. 3 of Takata, col. 3, lines 23-33 of Takata disclose, "Each of the pair of comb-shaped electrodes of the parallel-arm-side IDT electrode further includes a plurality of dummy electrodes that extend from the busbar, and are opposed to the electrode fingers of the other comb-shaped electrode in the overlap width direction. The parallel-arm-side IDT electrode is a normal IDT electrode in which the overlap width is constant. Therefore, ripples in the pass band can be effectively suppressed, and insertion loss can be significantly reduced in both of the low frequency side portion and high frequency side portion of the pass band." (bolded emphasis added). 

    FIG. 3 
    Takata

Thus, in order to obtain the benefits of the invention of Takata, Takata discloses that the parallel-arm-side IDT electrodes include dummy electrodes and are to be configured as shown in Fig. 4 of Takata (reproduced above). 
In view of the disclosures of Inoue, Daimon, and Takata described above, Inoue, Daimon, and Takata fail to teach, suggest, or even hint that the alleged at least one series arm resonator S1, S2, the alleged parallel arm resonator P1, P2, and the alleged longitudinally coupled resonator acoustic wave filter 12 of Inoue should or could possibly have been configured as required by Applicant's Claim 1, such that the interdigital transducer electrode of the at least one series arm resonator (S1) is an apodized interdigital transducer electrode and at least one of the interdigital transducer electrodes of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction, that there would have been any reason or motivation whatsoever to have configured the filter of Inoue in this manner, or that any advantages or benefits would or could have been obtained thereby. 
 	The Examiner is reminded that it is impermissible to use the claimed invention as an instruction manual or 'template' to piece together the teachings of the prior art so that the claimed invention is rendered obvious. The Federal Circuit has previously stated that one cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention. In re Fritch, 972 F.2d 1260, 23 USPQ 2d 1780, 1784 (Fed. Cir. 1992). 
For at least the reasons described above, Inoue, Daimon, and Takata, applied alone or in combination, fail to teach, suggest, or render obvious the unique combination and arrangement of features recited in Applicant's Claim 1, including the features of "the at least one series arm resonator, the parallel arm resonator, and the longitudinally coupled resonator acoustic wave filter are defined by acoustic wave resonators including a piezoelectric substrate and an interdigital transducer electrode provided on the piezoelectric substrate," "the interdigital transducer electrode of the at least one series arm resonator is an apodized interdigital transducer electrode subjected to apodization weighting," "at least one of the interdigital transducer electrodes of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction," and "the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region." 
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of Claim 1 under 35 U.S.C. § 103 as being unpatentable over Inoue in view of Takata and Daimon. 
The Examiner relied upon Nakao and Kadota to allegedly cure deficiencies of 
Inoue, Takata, and Daimon. However, Nakao and Kadota clearly fail to teach or suggest the features of "the at least one series arm resonator, the parallel arm resonator, and the longitudinally coupled resonator acoustic wave filter are defined by acoustic wave resonators including a piezoelectric substrate and an interdigital transducer electrode provided on the piezoelectric substrate," "the interdigital transducer electrode of the at least one series arm resonator is an apodized interdigital 
transducer electrode subjected to apodization weighting," "at least one of the interdigital transducer electrodes of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second 
electrode fingers overlap each other in an acoustic wave propagation direction," and "the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region" as recited in Applicant's Claim 1. Thus, Applicant respectfully submits that Nakao and Kadota fail to cure the deficiencies of Inoue, Takata, and Daimon described above. 
Accordingly, Applicant respectfully submits that Inoue, Takata, Daimon, Nakao, and Kadota, applied alone or in combination, fail to teach, suggest, or render obvious the unique combination and arrangement of features recited in Applicant's Claim 1. 
Further, Inoue, Takata, Daimon, Nakao, and Kadota, applied alone or in combination, fail to teach, suggest, or render obvious the feature of "the interdigital transducer electrode of each of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes the intersecting portion at which the plurality of first electrode fingers and the plurality of second electrode fingers overlap each other in the acoustic wave propagation direction" as recited in Applicant's Claim 19. 
For example, as shown in Figs. 8A and 10A of Inoue, the IDT electrodes of each of the series, parallel, and longitudinal filters of Inoue are configured in the same manner (see, for example, paragraphs [0074], [0077], and [0078] of Inoue). Further, Takata and Daimon do not teach or suggest configuring a longitudinally coupled resonator acoustic wave filter in the manner required by Applicant's Claims 1 and 19, in addition to configuring the series and parallel arm resonators in the manner required by Applicant's Claim 1. See, for example, Fig. 1, col.4, lines 34-37, and col. 1, lines 11-22 of Takata. Moreover, Daimon does not even mention a longitudinally coupled resonator acoustic wave filter, much less teach or suggest the feature recited in Applicant's Claim 19. 
In view of the foregoing amendments and remarks, Applicant respectfully submits that Claim 1 is allowable. Claims 2, 3, 5, 6, and 8-19 depend upon Claim 1, and are therefore allowable for at least the reasons that Claim 1 is allowable. 
In view of the foregoing amendments and remarks, Applicant respectfully submits that this application is in condition for allowance. Favorable consideration and prompt allowance are solicited. 

 	The Examiner disagrees.
	Inoue et al. (US 2016/0072477 A1; used for translation) shows a duplexer comprising transmit and receive ladder filters, each comprising a plurality of series and shunt resonators.  Fig. 6 (and 10A) shows a longitudinal acoustic wave filter (12) coupled to ladder filter (10).  Moreover, Inoue teaches longitudinal wave resonator is apodize (0092).
	Takata (US 9,154,113 B2; used for translation) shows duplexer comprising a ladder filter, the ladder filter further comprising a plurality of series and shunt acoustic wave resonators (S1-S6 and P1-P3).  Both the series and parallel acoustic wave resonators are apodized (S1-S6 - col. 5, lns 8-10 et al. and P1-P3 - col. 8, lns 56-58 et al.).  Therefore the combination of Inoue et al. and Takata teach;

	wherein the at least one series arm resonator, the parallel arm resonator, and the longitudinally
coupled resonator acoustic wave filter are defined by acoustic wave resonators including a piezoelectric substrate and an interdigital transducer electrode provided on the piezoelectric substrate (0074 - Figs. 8A-8D); at least one of the interdigital transducer electrodes of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction

Daimon teaches the interdigital transducer electrode of the parallel arm resonator includes an wave in the low acoustic velocity region is lower than an acoustic velocity of an acoustic wave in the central region; the high acoustic velocity region is provided at an outer side portion of each of the low acoustic velocity regions in a direction orthogonal or substantially orthogonal to an acoustic wave intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction; the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region; the central region and the low acoustic velocity regions are provided at both outer side portions of the central region in a direction orthogonal or substantially orthogonal to an acoustic wave propagation direction; an acoustic velocity of an acoustic propagation direction; and an acoustic velocity of an acoustic wave in the high acoustic velocity region is higher than an acoustic wave in the low acoustic velocity region (inherent where; cit. 1 Taniguchi et al. (2016/0065176 A1); cit. 2 Ruile et al. (US 9,257,960 B2) both showing overlapping central regions and electrode ends comprising increased electrode mass ends; Taniguchi et al. (V1, V2, V3) and Ruile et al. (ZAB, IRB, ARB) showing corresponding acoustic velocity regions)(of record).  Accordingly, Daimon explicitly and/or implicitly teaches the claimed limitations thus the rejections are maintained.
Regarding Applicants remarks;
The Examiner is reminded that it is impermissible to use the claimed invention as an instruction manual or 'template' to piece together the teachings of the prior art so that the claimed invention is rendered obvious. The Federal Circuit has previously stated that one cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention. In re Fritch, 972 F.2d 1260, 23 USPQ 2d 1780, 1784 (Fed. Cir. 1992). 

the Applicant is reminded in order to determine the meets and bounds of the claims and in 
order to determine applicable prior art, examination in view of the disclosure and prior art is clearly applicable to meet applicants claimed limitations.
	Regarding Nakao and Kadota, Applicant submits;
The Examiner relied upon Nakao and Kadota to allegedly cure deficiencies of Inoue, Takata, and Daimon. However, Nakao and Kadota clearly fail to teach or suggest the features of "the at least one series arm resonator, the parallel arm resonator, and the longitudinally coupled resonator acoustic wave filter are defined by acoustic wave resonators including a piezoelectric substrate and an interdigital transducer electrode provided on the piezoelectric substrate," "the interdigital transducer electrode of the at least one series arm resonator is an apodized interdigital transducer electrode subjected to apodization weighting," "at least one of the interdigital transducer electrodes of the parallel arm resonator and the longitudinally coupled resonator acoustic wave filter includes an intersecting portion at which a plurality of first electrode fingers and a plurality of second electrode fingers overlap each other in an acoustic wave propagation direction," and "the intersecting portion includes a central region, low acoustic velocity regions, and a high acoustic velocity region" as recited in Applicant's Claim 1. Thus, Applicant respectfully submits that Nakao and Kadota fail to cure the deficiencies of Inoue, Takata, and Daimon described above. 

The maintains the rejections are under §103 where;
Nakao et al. shows an acoustic wave filter device wherein a cut-angle of the piezoelectric substrate is in a range of equal to or more than about -4° and equal to or less than about +4° (0° to 160° - col. 2, ln 29); and 
Kadota (Fig. 1) shows an acoustic wave filter device (col. 1, ln 10) wherein the interdigital 
transducer electrode and the at least one reflector resonator are provided on a SiO2 film that is 
laminated on the piezoelectric substrate (abstract et al.)(both of record).
	thus curing the deficiencies of Inoue et al., Takata, and Daimon.

	Applicants submit;
In view of the foregoing amendments and remarks, Applicant respectfully submits that Claim 1 is allowable. Claims 2, 3, 5, 6, and 8-19 depend upon Claim 1, and are therefore allowable for at least the reasons that Claim 1 is allowable. 

The Examiner maintains rejections of claim 1 above.  Accordingly, rejections of all dependent claims are maintained. 
	In view of the foregoing, the prior art meets all limitations of the claims and the rejections are maintained by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843